Title: To James Madison from William Lee, 22 October 1803 (Abstract)
From: Lee, William
To: Madison, James


22 October 1803, Bordeaux. Wrote last on 6 Aug., enclosing his accounts, vouchers, and a list of U.S. ships entering Bordeaux from January to June 1803. Fears his letter was lost or destroyed, since it was carried by the ship Columbus, Captain Macey, which was captured by a Liverpool privateer. Encloses duplicates of all but his vouchers. Cannot send “a statement of the Charges on American & other Vessels on entering at this port” but will forward it “in the course of a day or two.” “Enclosed however is the Copy of a letter I have recd. from the Collector in answer to one I wrote him on the subject which is not sufficiently minute.” Also encloses a “list of the Vessels their Tonnage &c &c. which have cleared out at this office under the Consular Certificates,” according to JM’s instructions of 1 Aug. 1801. “I do this for a Guide to the Secy of the Treasury having lately understood that the present owners of those Vessels intend to solicit regular papers for them. Not one of these Vessels are entitled to registers they having been one and all heretofore sold and transferred to French Citizens.” Forwards a letter received “a few days since” from Skipwith; “annexed thereto” is a letter from Talleyrand to Livingston “containing some modifications of that extraordinary Law of 1st. Messidor.”
The brig Minerva, Captain Main, “arrived here yesterday from New York with a Cargo of Sugar Coffee & other articles with a regular Certificate of the Consul respecting the origin of the property,” but the certificate was refused by the collector “as not being in perfect form and coming from a man not as yet recognised by this Governt.” Has written to Paris, but “in the mean time the Vessel must remain without any entry.” “Every possible obstacle is thrown in the way of Trade it would seem as if this Government were determined no other nation should Enjoy the benefits of Commerce while they are deprived of it.”
 

   
   RC and enclosures (DNA: RG 59, CD, Bordeaux, vol. 1). RC 4 pp.; docketed by Wagner as received 7 Jan. 1804. For surviving enclosures, see nn.



   
   The enclosed list of vessels, dated 1 Nov. 1803 (1 p.), described fourteen ships under the following headings: name, captain, owner, home port, date of certificates, destination, date of clearance, cargo, and “where built.” For JM’s 1 Aug. 1801 circular, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:1–4.



   
   The enclosed copy of a letter from Skipwith, 12 Oct. 1803 (1 p.), covered a copy of a letter from Talleyrand to Livingston, 15 Vendémiaire an XII (8 Oct. 1803) (2 pp.; in French; docketed by Wagner), concerning several modifications of the arrêté of 1 Messidor an XI (20 June 1803): naval supplies and other goods from northern countries were to be admitted without conditions; ships truly forced into British ports that did not take on or discharge cargo and that were not otherwise suspected of carrying contraband would not be excluded from French ports; any goods not originating in Great Britain or its colonies would be admitted without formalities; and customs officials were authorized to receive certificates of origin as equivalents for the certificate required in the arrêté for goods originating in ports without French commercial agents.



   
   A full transcription of this document has been added to the digital edition.

